DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I dishwasher, Claims 1-19 in the reply filed on 05/05/2021 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: apparatus, Group II method) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in A47L 15/22 and Group II in A47L 2401/34 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘method of calibrating a tubular spray element drive of a dishwasher’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/05/2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, lines 2-3, “drives haft” should read “drive shaft”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation “first and second cam lobes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed first and second cam lobes prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis.
Claim 3 is rejected as containing the same lack of antecedent basis issues as above in claim 2, from which it depends.
Claim 3 recites the limitation “first and second cam detectors” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed first and second cam detectors prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis.
Claim 4 recites the limitation “first and second planes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed first and second planes prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis.
Claim 12 recites the limitation “first and second rotational positions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed first and second
Claim 18 recites the limitation “a calibration operation.” in line 5. The term calibration is generic and the method for calibration is not detailed and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 19 is rejected as containing the same indefiniteness issues as above in base claim 18, from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Digman et al. (US20190099054A1, filing date: 2017-09-29) in view of Chen et al. (CN106419794A).
Regarding claims 1-3, via Figs 1 and 3, Digman et al.  teaches a dishwasher (10), with a wash tub (16), fluid supply (106), tubular spray element (100) located in the wash tub and rotates about a longitudinal axis L [0061], with apertures (104) along the exterior surface  (Fig 3) communicating with the fluid supply (106) to supply fluid into the wash tub [0063], a tubular spray element drive c (102) configured to rotate the tubular spray element (100) between multiple rotational positions [0063] and also connected to a controller (112) (Fig 3), a hall position sensor (122) [0067] (Fig. 4) configured to sense rotational 
Although a hall position sensor  can be cam-based, Digman et al. does not explicitly teach that the hall position sensor included cam detectors and cam lobes; and wherein first and second cam lobes among the plurality of cam lobes rotate about a common axis and in a common plane, and wherein the one or more cam detectors includes at least one cam detector positioned to detect the first and second cam lobes rotating in the common plane.; wherein the one or more cam detectors includes first and second cam detectors positioned at respective first and second rotational positions about the common axis of the first and second cam lobes.
In the analogous art of dishwashing machine spray device, Chen et al. teaches dishwasher spray device 10  (Figs 1- 2) with a position sensing device (150) to sense the rotation angle of the spray arm 130, and that includes with bump structures (154)  (cam lobes) and a micro switch (152) (cam detector) (Fig. 3); the bump structures are disposed on the rotating shaft of a motor (142) at equal intervals (154) [0064] and rotate about a common axis (L1) (see annotated Fig. 3) and in a common plane, and the micro switch (cam detector) is positioned to contact the rotating bump structures in the same common plane [0064], wherein the micro switch (cam detector) is positioned in a predesignated rotational position about the common axis (L1) of the bump structures (see annotated Fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hall position sensor of Digman to that of cam-based position sensor of Chen with the benefit of being able to set plurality of bump structures at any desired angular intervals based on actual need while being able to precisely calculate angle between two bump structures [0064].
Regarding claim 4, the combination of Digman and Chen teaches the dishwasher detailed above but does not explicitly teach that presence of wherein first and second cam rotating about a common axis but in respective different planes engaging with respective cam detectors in their respective planes. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate/add a second position sensor stacked up with the first so that two sets of cam lobes in different planes engage with their cam detectors in the corresponding planes and this would be considered mere duplication of parts that has no patentable significance unless a new and unexpected result is produced because of maintaining two position sensors instead of one. (MPEP § 2144.04, VI, B).
 Regarding claims 5-7, the combination of Digman and Chen teaches the dishwasher detailed above. Digman further teaches the tubular spray element drive (102) including a motor (116) but does not teach a drive shaft and a gear system.

    PNG
    media_image1.png
    563
    677
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    557
    624
    media_image2.png
    Greyscale
On the other hand, Chen teaches (1) the motor (142) (Fig. 3) with a rotating drive shaft (Fig 3) and a plurality of gears (transmission members 145 and 147) that would operably couple the drive shaft to the tubular spray element, and wherein the axis of rotation about which the plurality of cam lobes rotate is coincident with an axis of rotation of the drive shaft both being L1 (as seen in annotated Fig. 3) (2) the 
The combination of Digman and Chen does not explicitly teach that the plurality of cam lobes are configured to rotate about an axis of rotation that is coincident with the longitudinal axis of the tubular spray element.
 However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gear system of the dishwasher of Digman and Chen to include only transmission member (145) and rearrange the tubular spray element of Digman on to the transmission member (145) such that, as a consequence the bump structures (cam lobes) will now rotate about the same axis L1 that will coincide with the longitudinal axis of the tubular spray element (see annotated Fig. 3 for claim 5).
Regarding claim 8, the combination of Digman and Chen teaches the dishwasher detailed above. Chen further teaches the switch contact of the micro switch (152) (cam detector) that is located on the rotation path of the bump structure (154) [0064].
It would have been obvious that the modified system of Digman and Chen would have the bump structures (cam lobes) sequentially engaging with the micro switch (cam detector) when the tubular spray element moves to a predetermined rotational position that would establish a reliable physical contact. 
Regarding claim 9, the combination of Digman and Chen teaches the dishwasher detailed above.
As detailed previously Digman teaches the use of hall magnetic sensor to detect the rotational position of the tubular spray element while Chen teaches the cam arrangement of sensor and the cam lobe.
It would have been obvious to modify the hall magnetic sensor design of Digman with the cam based design of Chen thereby still retaining the magnetic detection aspect of Digman with the benefit of yielding a cam based magnetic sensor wherein the bump structures (cam lobes) can include a magnet and the micro switch (cam detector) could be the magnetic sensor, as cam based design is expected to be more suitable in situations where rotational/ angular positions are deemed important.
Regarding claim 10, the combination of Digman and Chen teaches the dishwasher detailed above.
Chen further teaches the position sensing device (bump structures and micro switch) including a light sensors (electric conductor) [0024]. 
It would have been obvious that the modified system of Digman and Chen could have cam lobes including a light sensor/electric conductor engaging with the cam detector (micro switch) that would establish the electric contact. 
Regarding claim 11, the combination of Digman and Chen teaches the dishwasher detailed above. Digman further teaches designation of one of the rotational positions of the tubular spray element (100) as a home rotational position [0063] whereas Chen teaches the cam-based position sensor as detailed before.
It would have been obvious that the modified system of Digman and Chen would have a home rotational position detected by the cam based sensor. 
Regarding claim 12, the combination of Digman and Chen teaches the dishwasher detailed above. Digman further teaches that the tubular spray element being controlled to rotate in a relatively small (e.g., about 5-10 degree) arc to concentrate spray in a small area/zones [0051] there by having multiple rotational positions that could be designated as first, second, third… rotational positions that would end up creating targeted zones on a utensil rack.
Regarding claim 13, the combination of Digman and Chen teaches the dishwasher detailed above. Digman further teaches an on/off valve (140) (Fig 5), configured to regulate fluid flow to the tubular spray element [0069], the valve being actuated in response to rotation of the tubular spray element and having an off position that closes the valve when the tubular spray element is rotated to a predetermined rotational position, so that one of the rotational positions/angles could be the valve off position [0070].
Regarding claims 14-15, the combination of Digman and Chen teaches the dishwasher with cam based position sensor as detailed above. Digman further teaches that the tubular spray elements could 
Regarding claims 16-19, the combination of Digman and Chen teaches the dishwasher with cam- based position sensor as detailed above. Digman further teaches a rotatable docking port (216) [0078] coupled to a wall (212) [0077] (Fig 10) of the wash tub and in fluid communication with the fluid supply; and a rack (20) supported in the wash tub and movable between loading (extended) and washing (retracted)  positions [0052], wherein the tubular spray element could be rack-mounted [0079] extending back and forth in the wash tub configured to receive fluid from the rotatable docking port in a washing position (tubular spray element drive 218 fluidly coupled to docks 214 and 216) [0077], also teaches that with a feedback from position sensor, the controller can control the tubular spray element (a) by using time based programming so as to drive the rotation of the tubular spray element for a predetermined time corresponding to a desired rotational displacement [0067], (b) also teaches determining rotational rate [0065] (can be referred to as  calibration) and thereby the programmable controller of the modified dishwasher is capable of  determining the predetermined time corresponding to the desired rotational displacement using a rotational rate of the tubular spray element drive; wherein the modified controller of Digman and Chen that does time based programming is capable of rotating tubular spray element (100) to a controlled rotational angle, thereby calculating a rotational rate (rotational angle/time) [0063]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711